Citation Nr: 1425489	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-21 324	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945 and from February 1952 to September 1968.  He died in August 2007.  The Appellant claims as his surviving spouse.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In June 2011, the Appellant appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that denied the claim of entitlement to service connection for the cause of the Veteran's death.

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Appellant a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Appellant responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the May 2012 Board decision is vacated.  




	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


